Appellant sued on a writ of habeas corpus before the Hon. Jas. L. Shepherd, judge of the 32nd judicial district, of which Mitchell County is a part. Upon the hearing of the application relator was remanded to the custody of the officers without bail, and appeal was prosecuted.
The first bill of exceptions shows that defendant, on cross-examination of the State's witness, Mrs. Mary T. Wiley (wife of deceased T.M. Wiley) asked, and could have proven by her that in a day or two after relator was arrested and placed in jail, Tom Kidd and Will Schrum were arrested, and also placed in jail, where relator was confined; that on the 4th of August, 1904, the officers, to wit: the sheriff and the rangers, carried Mrs. Wiley to the court house, and then brought her brother (Will Schrum) out of jail to witness; then had Schrum take witness off to one side, and talk to her privately; and he (Schrum) told witness that if she swore that deceased had a knife at the time relator shot him, said officers would arrest her for the murder of her husband (T.M. Wiley) *Page 240 
and put her in jail; that this scared and frightened her. As presented by this record we see no error in the ruling of the court excluding this testimony. No previous contradictory statement of the witness had been made and her testimony in the main seems altogether favorable to relator. We know of no rule by which relator could bolster and strength the testimony of said witness in his behalf in the manner above detailed. If the witness had testified for relator, and the adverse side should have proven contradictory statements to that testified, then certainly, under the rules of law, relator would have had the right to prove witness had made statements in consonance with her testimony at other and different times, but the testimony here sought to be elicited does not come within the rule stated.
Bill No. 2 complains that the court erred in refusing to permit Mrs. Mary T. Wiley to prove that deceased (her husband) had an ungovernable temper. We understand the rule to be that, where a party knows the disposition of the deceased, such knowledge can be testified to in any court. If the deceased should have been an amiable man, slow to anger, this would have been admissible. If he was a man of ungovernable temper, this equally might become pertinent testimony.
The only remaining question is, did the court properly refuse relator bail. In our opinion, relator is entitled to bail. The testimony is not of that character which authorizes this court to refuse bail. Accordingly we fix the amount of relator's bail at the sum of two thousand dollars, and upon the giving the same in the terms of the law he will be released from custody. The judgment of the lower court is reversed.
Reversed and bail granted.